IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0511
                             Filed August 17, 2016


ADAM HEISINGER,
    Petitioner-Appellant,

vs.

PRISCILLA STRONG, n/k/a PRISCILLA RILEY,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Paul L. Macek,

Judge.



      Adam Heisinger appeals the district court’s ruling it lacked jurisdiction over

the application for rule to show cause and the application to modify filed in this

matter. AFFIRMED.




      M. Leanne Tyler of Tyler & Associates, P.C., Bettendorf, for appellant.

      Peter G. Gierut of Gallagher, Millage & Gallagher, P.L.C., Bettendorf, for

appellee.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MULLINS, Judge.

       Adam Heisinger and Priscilla Riley had a child together. In September

2013, an Iowa district court entered a decree of paternity, custody, visitation, and

related matters. The court had jurisdiction pursuant to Iowa Code chapter 598B

(2013), the Uniform Child-Custody Jurisdiction and Enforcement Act (UCCJEA),

because Priscilla had resided in Iowa with the child for the requisite time. Adam

resided in Ohio, where he continues to reside.       At the time the decree was

entered, Priscilla resided in Virginia but later moved back to Iowa. In August

2014, Adam filed a contempt action in the Iowa court concerning visitation

issues. In October 2014, Priscilla moved with the child from Iowa to Mississippi.

The Iowa court found her in contempt in February 2015 but suspended

punishment pending compliance with court orders. The court also modified the

visitation provisions.

       In September 2015, Priscilla filed a petition in Mississippi to enroll the

Iowa judgment and to seek modification of the Iowa judgment and for other relief.

In October 2015, Adam filed another contempt action in the Iowa district court,

sought enforcement of the earlier contempt finding, and filed an application to

modify the Iowa custody decree. On November 9, 2015, a Mississippi court

entered an order registering the Iowa judgments.           In the Iowa court, on

November 18, 2015, Priscilla filed a motion to dismiss and to transfer jurisdiction

to the Mississippi court. After a hearing, the Iowa court determined Iowa no

longer had jurisdiction under the UCCJEA as neither the child nor any parent

resided here and Iowa was not the home state of the child and had not been the
                                        3

home state of the child within six months prior to the current proceedings. See

Iowa Code §§ 598B.201, .202 (2015).

       Adam has appealed the district court’s order declaring lack of subject-

matter jurisdiction over the modification proceeding, the new contempt action,

and enforcement of the earlier contempt findings. In short, he argues Iowa has

an interest in enforcing its earlier contempt finding even though neither party had

lived in Iowa for about eleven and a half months prior to Adam seeking its

enforcement. He also argues Iowa has continuing jurisdiction to modify earlier

rulings of its courts.

       On our de novo review of the UCCJEA jurisdictional issues raised in this

appeal, see In re Guardianship of Deal-Burch, 759 N.W.2d 341, 343 (Iowa Ct.

App. 2008), we find the Iowa district court’s ruling identified and considered all

the issues presented and approve of the reasons and conclusions of that court.

A full opinion of this court would not augment or clarify existing case law. See

Iowa R. App. P. 21.26(1)(d), (e).

       Both parties seek appellate attorney fees. Having considered all of the

relevant factors, see In re Marriage of Erickson, 491 N.W.2d 799, 804 (Iowa Ct.

App. 1992), each party shall pay his or her own attorney fees on appeal.

       AFFIRMED.